DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, 32-33, 35, 37-38, 41-42, 44 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Mairs and further in view of Dumaine.
Claims 28, 37, 46-49,  Mairs teaches a telephone control system, a telephone control method and a non-transitory computer readable medium comprising:

determining a target person based on a caller number included in a call; (Mairs: A call termination/origination trigger relating to a call to/from POTS A will include call party details for the call, e.g. the TDNs of telephones involved in the call, TDN A associated with POTS A and TDN B associated with MS B, [0131]);
determining a position of the target person using presence information of a person in a facility; (Mairs: ACD 404 proceeds to identify an available user agent operator to take the incoming call, [0386] at a specific position, i.e., Fig. 25, position UA 1, [0387]. Here examiner maps available/availability to present/presence)
controlling a telephone allowed to ring based on the position of the target person determined; (Mairs: Incoming calls to the service provider system are distributed according to the availability of user agent operators at their associated user agent positions, [0382]);

generating target person information defining a target person for each caller number based on a history of a responder for each caller number; (Mairs: call records created in the data store 102, [0088, 0096, 0115, 0127]).
wherein determining the target person comprises identifying, when getting the call, a person who responds to the call based on a result of voiceprint recognition using a call voice of the person, and associates information on the person identified as the responder to the call with the call number of the call (Mairs: A call termination/origination trigger relating to a call to/from POTS A will include call party details for the call, e.g. the TDNs of telephones involved in the call, TDN A associated with POTS A and TDN B associated with MS B, [0131]); and 
Mairs does not teach:
“wherein generating the target person information comprises determining the responder to be in correspondence with the caller number based on the result of voiceprint recognition using the call voice (as required by claims  28, 46, and 47) and based on the analysis result of the face image of the person (as required by claims  37, 48, 49).
Dumaine teaches “biometric recognition analyzer 312 is configured to analyze one or more biometrics of the customer and agent during a support call… The 312 performs a facial recognition analysis to identify facial features from an image such that the identified facial features may be used to determine an expression of emotion (e.g., as may be determined by the emotion determiner 314), [0048].  The 312 also performs voice recognition on speech (i.e., word and phrase) of the agent and customer,… and other additional speech characteristics, such as changes in pitch, volume, or tone of a voice, [0049].
Here examiner maps the target person to the agent who is responding to the call and the transfer of the call is based on the verification of  the agent’s image and/or voice.  Fig. 5 details the process of verification of call agent’s voice and/or face for the call transfer.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Dumaine into the teaching of Mairs for the purpose of using voice and/or facial biometric for authenticating the users ensuring communication safety and security.   

Claims 29 and 38, further comprising: a presence information generation unit that generates the presence information based on a result of face recognition using an image of the person in the facility.  (See the independent claims).
Claim 32 and 41. The telephone control system according to claim 28, wherein the target person information generation unit generates the target person information using a history of email communication with the person related to each caller number.   (Mairs: The further touch-sensitive screen region could be operable to initiate emailing of electronic tickets to an email address contained in the contact details received via the session. The further touch-sensitive screen region could for example comprise an icon labelled `Press to be emailed tickets, [0464]).
Claims 33 and 42.  The telephone control system according to claim 28, wherein the position determination unit determines a position of another person who is present based on the presence information in a case where the target person is not determined by the person determination unit, and 3Appln. No.: 16/967,860 wherein the control unit controls the telephone allowed to ring, based on the position of the other person who is present determined by the position determination unit.   (Mairs’ fig. 25 shows multiple destinations/positions of multiple users, [0381]).
Claims 35 and 44.  The telephone control system according to claim 28, wherein the control unit decides the telephone allowed to ring using a comparison result of the position of the target person determined by the position determination unit and data including position information of a telephone in the facility.  (See claim 28 or Mairs: ACD 404 proceeds to identify an available user agent operator to take the incoming call, [0386] at a specific position, i.e., Fig. 25, position UA 1, [0387] where the Incoming calls to the service provider system are distributed according to the availability of user agent operators at their associated user agent positions, [0382]);

Claims 30-31 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mairs in view of Dumaine and further in view of Yakura.
Claims 30 and 39, wherein the target person information generation unit decides the target person for each caller number based on a statistical value of durations of a call for each responder obtained from the history. 
 
Claims 31 and 40, wherein the target person information generation unit decides the target person for each caller number based on a statistical value of the number of calls for each responder obtained from the history. 
Mairs does not teach claims 30-31 and 39-40. Yakura teaches “The utilization statistic control part 32 has a function in which the statistic of uses of the user is calculated and recorded into the utilization statistic record part 31. For example, by monitoring the communication control part 37, the destination telephone number and the duration of a call are obtained and if the statistic relating to the destination of the call exists in the utilization statistic record part 31, it is read out and a statistic value of the duration of a call is calculated and recorded in the utilization statistic record part 31 [0089, 0099]”.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Yakura into the teaching of Mairs for the purpose of providing a precise study based on historical facts to ensure the continuity of calling path while maintain the cheaper rate for the call.

Claims 34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mairs in view of Dumaine and further in view of Miloslavsky.
Claims 34 and 43, Mairs does not detail “wherein the control unit causes a representative telephone set in advance to ring in a case where the target person is not determined by the person determination unit”
Miloslavsky teaches “ In the time since the original routing occurred and the call and data have been received at call center 105, the situation may have changed. The agent to which the call was routed may have, for example, logged off, and is no longer available. T-S 207 at processor 223, executing a routing algorithm, may now reroute the call to the agent who is a next best fit and available at call center 121, [0089]”.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Miloslavsky into the teaching of Mairs for the purpose of continuously providing support for the customer even in the event the intended target call agent became unavailable/absent… System will continue to route the customer’s call to the next best fit and available.  Such configuration will increase revenue and maintain good customer service.

Claims 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mairs in view of Dumaine and further in view of Elyashiv.
Claims 36 and 45, Mairs does not detail “wherein the control unit does not cause any telephone to ring in a case where the presence information corresponding to the target person indicates absence”
	Elyashiv teaches  “[0029] responds to a request from a caller client terminal to establish a communication session with a callee client terminal (e.g., a phone call, a video call, and/or instant messaging session), with a screening response… The screening response emulates unavailability of the callee client terminal to establish the communication session with the caller client terminal… the phone at the callee end does not ring, and/or the callee client terminal does not provide the screening responses, or simply forward to the voice mail, [0029]”.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Elyashiv into the teaching of Mairs for the purpose of preserving bandwidth/resource/power by not ringing the callee’s phone when the system already knew the callee is not absent or unavailable.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant argues regarding the rejection of independent claim 28, Mairs in view of Dumaine fails to disclose or reasonably suggest each and every element of claim 28, which recites: 
...wherein the target person information generation unit identifies, when 
getting the call, a person who responds to the call based on a result of voiceprint recognition using a call voice of the person, and associates information on the 
person identified as a responder to the call with the caller number of the call.  In view of deficiencies of Mairs as to those features, the rejection cites to Dumaine for allegedly suggesting to "determine the emotional state of an agent based on voice recognition RESPONSE UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q257287and/or facial recognition of the agent" and that some "transfer of the call is based on the verification of the agent's image and/or voice." See pages 3 and 4 of the Office Action. 
But, as noted in the rejection, those features relate to determining an emotional state and do not relate to the claimed "identifies... a person". 

	Here, examiner respectfully disagrees, though the emotional state alone may or may not help identifying a person, Dumaine requires a biometric recognition analysis of an agent and/or a customer at any given time, the emotion determiner 314 will interpret human emotion based on the result of the biometric analysis, [0050].
	Applicant further state “Therefore, even if the references suggest to use biometric information such as voice or face information to determine an emotional state of an agent, the references at least do not reasonably suggest to identify that agent based on the biometric information. As such, the references do not reasonably suggest the claimed features noted above”

	Here once again, examiner respectfully disagrees.  Dumaine clearly states “the biometric recognition analyzer 312 is configured to identify words and phrases spoken by the customer and agent, [0049].

Applicant concludes  that “MPEP 2144 requires that a convincing line of reasoning be advanced in support of such rejection. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection). At page 4 of the Office Action, the rejection reasons that the combination would be "for the purpose of voice and/or facial authenticating not just the caller but also the call agent to determine each emotional state for proper support and ensuring communication safety and security."  However, as discussed above, the references do not reasonably suggest at least using that "voice and/or facial" information for "authenticating...the call agent," and therefore, the rejection's reasoning is not convincing under MPEP 2144 as the rejection's reasoning is not supported by the cited references” 

	Examiner respectfully disagrees and emphasizes that communication safety and security would be greatly enhanced if a voice and/or facial biometric analysis is properly authenticated.   Proper routing of a call passed on the proper authentication process will provide such safety and security. 
	As demonstrated above,  examiner respectfully holds form to the rejection.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651